Citation Nr: 0332706	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  95-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of injury 
to the left forefoot and toes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a June 1993 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied claims for 
service connection for rheumatoid arthritis, residuals of 
injury to the left ankle, residuals of injury to the right 
foot, residuals of malaria and PTSD.  During an RO hearing in 
April 1994, the veteran clarified that he was seeking service 
connection for residuals of injury to the left foot.  In a VA 
Form 9 filing received that same month, he withdrew from 
appellate consideration his claims for service connection for 
rheumatoid arthritis and residuals of malaria.  In an April 
1998 rating decision, the RO granted service connection for 
residuals of laceration of the left ankle.


REMAND

The veteran contends that he manifests PTSD as a result of 
combat and non-combat stressors in service.  In this case, he 
has presented VA diagnoses of PTSD which appear to conform to 
DSM-IV.  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2003).  The 
initial issue presented in this case concerns whether the 
veteran was actually exposed to the combat and non-combat 
stressors relied upon by VA examiners in arriving at his PTSD 
diagnosis.  The reported stressors which appear to support 
the PTSD diagnosis in the examination reports are as follows:

1) the veteran contends that, prior to March 
1972, he was stationed aboard the U.S.S. 
SARATOGO wherein he witnessed "stabbings" and 
"deaths" aboard ship due to race riots; and 
2) the veteran contends that, in or about 
March 1972, he was given temporary duty orders 
(TDY) to serve as a door gunner stationed in 
Da Nang wherein he reportedly came under enemy 
fire and witnessed deaths and injuries.

The RO has obtained the veteran's complete personnel records 
which do not document his claimed TDY status in Da Nang.  The 
RO has not, however, obtained any specific statement from the 
United Services Center for Research of Unit Records 
(USASCRUR) as to whether any injuries or deaths occurred 
aboard the U.S.S. SARATOGA as a result of race riots.  The 
Board must remand this case to the RO in order for USASCRUR 
to attempt to verify the claimed race riot incidents.  In so 
doing, the veteran must provide the RO with additional 
details regarding the approximate time, dates and 
circumstances of the "stabbings" and "deaths" he witnessed 
aboard the U.S.S. SARATOGO in order for USACRUR to conduct a 
meaningful search.  The veteran should also be advised that 
he might attempt to corroborate any of the claimed stressors, 
as well as the claimed left foot injury, by providing 
alternative forms of evidence, such as TDY orders in his 
possession, statements from fellow service mates who may have 
personal knowledge of the alleged event(s), etc.  On remand, 
the RO should take the opportunity to clarify with the 
veteran that he has a one-year period to respond to his 
initial VCAA notice.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request him to provide additional details 
regarding the approximate time, dates and 
circumstances of the "stabbings" and 
"deaths" he witnessed aboard the U.S.S. 
SARATOGO.  The RO should also notify the 
veteran that he might attempt to corroborate 
any of the claimed stressors, as well as the 
left foot injury, by providing alternate 
forms of evidence, such as TDY orders in his 
possession, statements from fellow service 
mates who may have personal knowledge of the 
alleged event(s), etc.

The veteran is hereby advised that 
verification of his alleged stressors will 
depend upon him providing sufficiently 
detailed information regarding those 
stressors.  See Hayes v. Brown, 5 Vet. App. 
60, 68 (1993) (a claimant must cooperate by 
providing information within his control).

2.  The RO should send a report of claimed 
race riot stressor(s) to USASCRUR for 
verification.  USASCRUR should be requested 
to provide any information which might 
corroborate each of the veteran's alleged 
stressor(s).  

3.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
clinical records which may be pertinent to 
his claims on appeal which are not currently 
associated with the claims folder. 

4.  The RO should also clarify with the 
veteran that he has a one-year period to 
respond to his VCAA notice.  The RO should 
also ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied with 
and satisfied.

5.  Thereafter, the RO should readjudicate 
the claims for service connection for PTSD 
and residuals of injury to the left foot.  If 
any benefit sought on appeal remains denied, 
the RO should provide the veteran and his 
representative a Supplemental Statement of 
the Case (SSOC) and allow an appropriate time 
for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




